Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2005/0167012 A1) in view of Huang (CN 106381421 A).
Regarding Claim 1, Lin et al. discloses an aluminum alloy comprising 7-8.5 wt% silicon, less than 0.15 wt% copper, less than 0.15 wt% iron, 0.3 to 0.7 wt% manganese, 0.1 to 0.3 wt% magnesium, less than 0.15 wt% titanium, less than 0.025 wt% strontium, and a balance of aluminum, incidental elements, and impurities (paras 0079-0087); the aluminum alloy being cast (para 0042).
Lin et al. does not disclose a coating applied to the aluminum alloy.
Huang discloses a cast aluminum alloy (abstract) for use as an automotive component (pg 1, para 4-5) which has a coating of primer and paint (pg 2, para 13). The coatings provide a strong protective and decorative effect (pg 2, para 16).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Lin et al. to incorporate the teachings of Huang and produce a cast aluminum alloy as claimed having a coating of primer and paint applied to the aluminum alloy. This would have a strong protective and decorative effect on the cast aluminum alloy.
Regarding Claims 3 and 19, Lin et al. in view of Huang discloses all of the limitations of the present invention according to Claim 1 above. Lin et al. further 
Regarding Claim 4, Lin et al. in view of Huang discloses all of the limitations of the present invention according to Claim 1 above. Huang further discloses the primer coating is epoxy (pg 2, para 14) which is a strong adhesive force between the cast aluminum alloy and the protective paint (pg 2, para 16).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Lin et al. to further incorporate the teachings of Huang and produce a cast aluminum alloy as claimed, wherein the primer coating includes an epoxy. Doing so would produce a cast aluminum alloy with a strong adhesive force between the cast aluminum alloy and the protective paint.
Regarding Claim 5, Lin et al. in view of Huang discloses all of the limitations of the present invention according to Claim 1 above. Lin et al. further discloses the aluminum alloy forms a structural component for an automotive vehicle (title).
Regarding Claim 6, Lin et al. in view of Huang discloses all of the limitations of the present invention according to Claim 5 above. While Lin et al. in view of 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Lin et al. in view of Huang disclose aluminum alloy as presently claimed, it is clear that the aluminum alloy would be capable of performing the intended use, i.e. forming a portion of a front shock tower, front body hinge pillar, etc., presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding Claim 16, Lin et al. in view of Huang discloses all of the limitations of the present invention according to Claim 1 above. Huang further 
Regarding Claims 17 and 18, .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Huang as applied to claim 1 above, and further in view of Harrison et al. (US 2017/0044650 A1).
Regarding Claim 2, Lin et al. in view of Huang discloses all of the limitations of the present invention according to Claim 1 above, but does not disclose the cast aluminum alloy includes at least one rivet.
Harrison et al. discloses that the use of rivets is a well-known method for joining metal sheets, such as aluminum alloys for automotive vehicles, when the metal sheets have high “joinability” (paras 0002-0003) which is bendability (para 0035, lines 1-2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Lin et al in view of Huang to incorporate the teachings of Harrison et al. and produce an aluminum alloy as claimed, wherein the cast aluminum alloy, which according to Lin et al. has elongations greater than 15% in the as-cast condition (before heat treatment) (para 0042, lines 1-6), includes at least one rivet for joining.
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.
Applicant argues that Lin discloses the alloy additionally contains zinc, pointing to para 0094 which states “regarding zinc, some indications show that Zn improves ductility and strength of the component in F temper and T5 temper."
However, while Lin para 0094 discloses “some indications” that using zinc may be desirable in some embodiments and applications, there is no requirement in Lin that the alloy contain zinc. The alloys of Lin contain less than 1% zinc, preferably less than 0.5% zinc, including 0% (paras 0013, 0084).
Further, even if zinc was required in Lin, it still would not fall outside the “consisting of” language, since zinc would fall within the claimed “incidental elements”. Specifically, given that there is no definition in the specification regarding what is meant by “incidental elements”, given that there is no amount limiting the claimed incidental elements, and giving “incidental elements” its broadest reasonable interpretation, if zinc were required in Lin, it would be considered an incidental element and Lin would still meet the presently amended claims.
Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787